Citation Nr: 1749551	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 14, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for prostate condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1965 to October 1967 including service in the Republic of Vietnam.  He was awarded the Combat Medical Badge.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claim file, the Board finds that additional development is needed prior to deciding the issues on appeal.

I.  Posttraumatic stress disorder (PTSD)

The Veteran was last afforded a VA examination related to his PTSD claim in June 2014.  However, since that examination, reports from the Veteran and his family indicate his symptoms have worsened.  The Veteran's children have submitted letters about the Veteran's worsening mental state, including their need to assist in taking care of his finances, and the Veteran's shortening and worsening temper.  See Letters received February 2015.  In a June 2015 statement, the Veteran, through his representative, reported that his PTSD symptoms prohibit him from working.  See Statement of representative dated June 2015.

The Board notes that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In light of the time that has passed since his last VA examination and reports of the Veteran's worsening mental state, the Board finds an additional examination is required to assess the current state of the Veteran's PTSD disability.

II.  Glaucoma, hypertension and prostate conditions

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  See generally Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

A review of the Veteran's treatment record reveals that during the pendency of this claim, the Veteran has had glaucoma, hypertension, benign prostatic hyperplasia and benign hypertrophy of the prostate.

In the June 2015 statement noted above, the Veteran's representative stated the Veteran contends "that his current prostate, hypertension, and glaucoma conditions had their root during his service during the Vietnam War."  The Board notes the Veteran served in Vietnam and is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Finally, the low threshold of the third McLendon element is also satisfied.  In April 2009, the Veteran underwent ta a special registry Agent Orange examination.  Although the examiner did not provide an opinion on the origin of the Veteran's claimed conditions, the examiner did note glaucoma, hypertension and impotence, amongst other disabilities, in the "Impression" section of the accompanying report, and in the "Plan" section the examiner encouraged the Veteran to follow-up with VA for benefits.  Additionally, although the Veteran has been diagnosed with benign hypertrophy of the prostate and not prostate cancer, in providing presumptive service connection for prostate cancer for Veterans exposed to certain herbicide agents, VA has recognized a relationship between the prostate and herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).
 
In light of the above, examinations for all the issues on appeal are required.  

Additionally, private medical records may be missing.  VA treatment records from June 2009 note the Veteran was being seeing for his glaucoma at University of Texas Southwestern (UTSW), and that he was to return to UTSW for appointments in July and August 2009.  A review of the claim file reveals records from UTSW, but only through April 2009.  Similarly, VA treatment records from April 2009 note the Veteran received information about prostate cancer testing and was advised to follow up with his primary care physician and specialists in the private sector until VA has fully picked up care.  A review of the claim file does not reveal reasonable efforts were made to obtain the treatment records from these providers or updated records from UTSW.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since March 2017.

2.  Request that the Veteran identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment.  Reasonable efforts should be made to obtain all such treatment records so identified or authorized for release, to include UTSW.

The Veteran is reminded that if VA is unable to obtain these records that he is ultimately responsible for obtaining them and providing them to VA.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the PTSD claim.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review and evaluation, the examiner is asked to provide an assessment of the current nature of the Veteran's PTSD.

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the glaucoma claim.  The examiner must review the entire claim file.   

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that glaucoma had its onset during service or is related to any in-service disease, event, or injury, to include exposure to an herbicide agent.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the hypertension claim.  The examiner must review the entire claim file.   

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension had its onset during service or is related to any in-service disease, event, or injury, to include exposure to an herbicide agent.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the prostate condition claim.  The examiner must review the entire claim file.   

The examiner is to identify any prostate condition the Veteran has had at any time during the pendency of this appeal, even if such condition has now resolved.  

The medical professional must provide an opinion addressing the following:

For each prostate condition identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the prostate condition had its onset during service or is related to any in-service disease, event, or injury, to include exposure to an herbicide agent.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

7.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




